Citation Nr: 0301885	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a temporary total hospital rating based on 
residence at C.O.P.I.N. House from June 29, 1987 to August 
27, 1987.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and S.L.M.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the VA RO in 
Buffalo, New York, which, in pertinent part, denied a 
temporary total hospital rating based on residence at 
C.O.P.I.N. House from June 29, 1987 to August 27, 1987.  In 
an October 1997 decision, the Board denied the claim, and the 
veteran thereafter appealed to the United States Court of 
Veterans Appeals (Court).  In July 1998, the parties before 
the Court (the veteran and the VA Secretary) filed a joint 
motion to vacate portions of the Board decision, including 
the part which denied a temporary total hospital rating.  By 
a July 1998 order, the Court granted the joint motion.  The 
case was subsequently returned to the Board.  In November 
1998, the Board remanded this matter to the RO for further 
development.

[The prior Board decision also denied an increase in a 50 
percent rating for service-connected post-traumatic stress 
disorder (PTSD), and denied a rating of total disability 
based on individual unemployability (TDIU rating).  Those 
issues were also sent back to the Board by the joint motion 
and Court order, and the Board remanded those issues to the 
RO.  Subsequently, the RO granted a 100 percent schedular 
rating for PTSD, which is a full grant of benefits and 
renders the TDIU issue moot.  Thus those issues are no longer 
before the Board.] 


FINDINGS OF FACT

1.  The veteran resided at C.O.P.I.N. House from June 29, 
1987 to August 27, 1987.

2.  C.O.P.I.N. House is not a VA hospital or an approved 
hospital.


CONCLUSION OF LAW

The criteria for a temporary total hospital rating, based on 
residence at C.O.P.I.N. House from June 29, 1987 to August 
29, 1987, have not been met.  38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
April 1966 to March 1969, including service in Vietnam. 

In a February 1986 letter to a VA medical center (VAMC) 
mental health clinic, S.L.M., RN-C, Director of C.O.P.I.N 
House, related that the veteran volunteered there and, 
although he had not been formally diagnosed as having PTSD, 
he had many of the symptoms of that condition. 

Effective since March 1986, the veteran has been service-
connected for PTSD.

VA treatment records showed that the veteran performed 
volunteer work at C.O.P.I.N House, described as a residential 
care facility for Vietnam veterans.  VA treatment records 
dated from 1986 to 1988 show that the veteran was seen 
periodically in the mental health clinic by a VA psychologist 
and a VA psychiatrist, and underwent biofeedback.  In a June 
1987 VA treatment record, the veteran's psychologist noted 
that he stopped by for an unscheduled session and reported 
that things had been quite stressful for him and he requested 
admission to C.O.P.I.N. House.  The veteran refused 
psychiatric hospitalization, and the VA psychologist thought 
that C.O.P.I.N. House would be helpful.  It was noted that he 
was accepted for admission, but the VA psychologist planned 
to continue to see the veteran while he was at C.O.P.I.N. 
House.  A June 1987 C.O.P.I.N. House referral form showed 
that the veteran's psychiatrist and psychologist recommended 
he be admitted to C.O.P.I.N. House and his treatment goals 
were to experience less severe PTSD symptoms, less emotional 
distress, and improved interpersonal relationships.  

In an Authorization and Invoice for Medical and Hospital 
Services (VA Form 10-7078), the Buffalo VAMC authorized 
C.O.P.I.N. House to provided halfway house services to the 
veteran from June 29, 1987 to August 27, 1987.  

In a November 1987 letter, the RO requested that the director 
of C.O.P.I.N. House provide evidence of the veteran having 
received treatment at their facility.

In a December 1987 letter, S.L.M., Director of C.O.P.I.N. 
House, stated the veteran had been known and treated at that 
facility for three years and had been a house resident from 
June 29, 1987 to August 27, 1987.  It was noted that the 
veteran was seen on a regular basis at the Buffalo VAMC 
Mental Health Clinic by psychologists and a psychiatrist.  

In a February 1994 letter, the RO requested that the director 
of the C.O.P.I.N. House provide evidence of the veteran 
having received treatment at their facility.

In a March 1994 letter, the Director of C.O.P.I.N. House, 
S.L.M, reported that the veteran had been associated with 
C.O.P.I.N. House since 1985, and was a resident there from 
June 29, 1987 to August 27, 1987.  She claimed he 
consistently followed through with all treatment modalities, 
attended group therapy on a weekly basis, and never missed 
counseling appointments.  She reported that after he was 
discharged from the residential program, he was followed at 
the Buffalo VAMC mental health clinic.  

The veteran and S.L.M. of C.O.P.I.N. House testified at an RO 
hearing in May 1996.  S.L.M. testified the veteran came to 
C.O.P.I.N. House and did not miss his therapy.  She said she 
saw the veteran daily at C.O.P.I.N. House, and he felt safe 
and ate his meals there. 

In a May 1996 document, the veteran's representative outlined 
the reasons that a temporary total rating should be granted 
based on the veteran's residence at C.O.P.I.N. House from 
June 29, 1987 to August 27, 1987.

In a May 1992 letter from the Director of the Buffalo VAMC to 
the Director of the Buffalo RO, regarding another case that 
was before the Board, it was noted that the Buffalo VAMC 
contracted with C.O.P.I.N. House under VA guidelines 
established for halfway houses, and when appropriate, a 
veteran will be referred preferentially to C.O.P.I.N. House 
when there is a dual problem of PTSD and substance abuse.  It 
was noted that veterans cared for in the halfway house 
program were followed by appropriate VAMC professional staff, 
and that integral to ongoing outpatient treatment was the 
assessment of whether the veteran's condition necessitated 
inpatient care.  It was noted that in the collective 
professional opinion of the psychiatry, psychology and social 
work services, C.O.P.I.N. house was not similar to inpatient 
treatment in either intensity or staffing, and that when 
inpatient services were required, the veteran would be 
admitted to the Buffalo VAMC. 

In correspondence to the Chairman of the House Veterans 
Affairs Committee dated in August 1992, the Director of the 
Buffalo VAMC reiterated the statements made in the May 1992 
letter.  

In a memorandum dated in February 1993, the Director of 
Compensation and Pension service at VBA provided an advisory 
opinion to the Director of the Buffalo RO pertaining to one 
specific veteran.  The memorandum indicated that C.O.P.I.N. 
House was a halfway facility used by the Buffalo VAMC on a 
contractual basis.  In that case, it was noted that the 
veteran's placement at C.O.P.I.N. was not intended to be a 
continuation of his hospitalization or post-hospitalization 
convalescent care.  It was noted that the level of care at 
C.O.P.I.N. house did not equate to hospitalization or post-
hospital care and a prolonged period of convalescence under 
paragraph 29.  It was also noted that there was no 
entitlement to a temporary 100 percent evaluation for that 
veteran's continued care at C.O.P.I.N. House.

In a memorandum dated in February 1994, the Director of 
Compensation and Pension service at VBA referred to a Board 
decision dated in September 1993 in which a temporary 100 
percent rating had been approved for treatment of another 
veteran at C.O.P.I.N. House.  In the memorandum it was noted 
that the decision in that specific case was case specific and 
not precedential.  It was noted that the members of the Board 
in the cited decision did not have information on the level 
of care being furnished at C.O.P.I.N. House or on the 
February 1993 VHA memorandum.

In October 1997, the Board issued a decision denying the 
veteran's claim for a temporary total hospital rating based 
on residence at C.O.P.I.N. House from June 29, 1987 to August 
27, 1987.  The veteran appealed to the Court.  In a July 1998 
joint motion to vacate and remand parts of the Board's 
Decision, it was noted that the Board in its decision had 
failed to consider the applicability of VA General Counsel 
Precedent Opinion 24-91 (March 11, 1991).  It was noted that 
this opinion held that the establishment of halfway houses 
was legally permissible as part of the VA hospital care 
program. In a July 1998 order, the Court granted the joint 
motion.

In November 1998 the Board remanded this matter to the RO for 
further development, including requesting that the RO 
indicate whether it had received any recent VA administrative 
instructions as to whether C.O.P.I.N. House qualified as a 
hospital for purposes of temporary total hospitalizations 
benefits under 38 C.F.R. § 4.29.

Subsequent to the Board's November 1998 remand, associated 
with the claims file were copies of the memoranda dated in 
May 1992, August 1992, February 1993 and February 1993, 
pertaining to temporary total ratings and treatment at 
C.O.P.I.N. House.





Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a prior Board decision, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and of the respective obligations of VA and him to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination is not 
necessary in this type of case.  Thus, the Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The controlling regulation, 38 C.F.R. § 4.29 (at times 
referred to as "paragraph 29 benefits"), provides, in 
pertinent part, that a temporary total compensation rating 
based on hospitalization may be granted when a service-
connected disability has required "hospital treatment in a 
Department of Veterans Affairs or an approved hospital" for 
a period in excess of 21 days.  

The evidence shows the veteran was a resident of C.O.P.I.N. 
House and received treatment there for his service-connected 
PTSD for over 21 days, from June 29, 1987 to August 27, 1987.  
Thus, there is sufficient evidence to show that his service-
connected PTSD and its symptoms were a major focus of 
treatment while at C.O.P.I.N. House.  The essential question 
for the Board to decide in this case is whether or not the 
veteran's residence at C.O.P.I.N. House in 1987 constitutes 
"hospital treatment" in an "approved hospital" within the 
meaning of the regulation.

The Board initially notes that there is no evidence 
whatsoever, nor is it alleged, that C.O.P.I.N. House is a 
"hospital" licensed by any government agency, or that it is 
an approved VA "hospital." The regulation on temporary 
total hospitalization ratings expressly limits the benefit to 
admissions to hospitals, and the benefit does not apply to 
half-way houses, regardless of whether a veteran perceives 
the care in such facilities as being equivalent to that 
received in a licensed hospital.  

The Board's attention in that regard has been directed to the 
General Counsel's Precedential Opinion 24-91, in which the 
question was asked as to whether the establishment of 
therapeutic communities and similar training facilities for 
the rehabilitation of patients with psychiatric problems or 
suffering from alcohol or drug abuse was legally permissible 
as part of the VA hospital care program.  The General Counsel 
(GC) held that in view of the broad authority of the 
Administrator (VA Secretary) to provide a complete medical 
and hospital care program for veterans, the establishment of 
halfway houses, i.e., therapeutic communities, was legally 
permissible as part of the VA hospital care program.  

First, the Board notes that this GC opinion did not 
specifically directly address the issue of entitlement to 
benefits pursuant to paragraph 29 for residents of the 
proposed facilities.  The GC noted that inquiries had been 
received asking whether VA has the legal authority to 
establish residential treatment centers (i.e., halfway 
houses) in facilities obtained either by lease or purchase, 
located outside the grounds of a VA hospital.  It was 
apparently contemplated that such facilities would be used as 
a part of the treatment and rehabilitation process of 
patients, and the patients involved would continue to be 
carried as inpatients of the nearest VA hospital.  The 
opinion states that the therapeutic community (or halfway 
house) would be available for eligible veterans, who are 
patients in VA hospitals, but who have obtained maximum 
formal hospital benefits, and the emphasis is on 
rehabilitative measures.  The therapeutic community (or 
halfway house) would be considered as an annex of the 
hospital, with the treatment provided on the basis of 
inpatient or continued hospital bed care, with hospital 
personnel either on the premises or at least available.  

Thus, the Board finds that although the meaning of "hospital" 
and "hospital care" was broadened in VAOPGCPREC 24-91, in 
that the Secretary's authority to furnish "hospital care" 
extended to the establishment of therapeutic communities, 
including halfway houses, this holding is not applicable to 
this matter on appeal.  There is no indication that the 
veteran was a patient in a VA hospital prior to or at the 
time he was admitted to C.O.P.I.N. House; on the contrary he 
had refused psychiatric hospitalization.  There is also no 
indication that the halfway house was considered an annex to 
the Buffalo VAMC, or that hospital personnel were on the 
premises or were available in anyway.  

In this case the veteran was receiving outpatient psychiatric 
treatment at the Buffalo VAMC mental health clinic.  In June 
1987 he stopped by for an unscheduled session with this VA 
psychologist and reported that things had been quite 
stressful and he requested admission to C.O.P.I.N. House.  He 
refused psychiatric hospitalization.  The VA psychologist 
thought that C.O.P.I.N. House would be helpful.  Although the 
veteran was accepted for admission, the VA psychologist 
planned to continue to see the veteran while he was at 
C.O.P.I.N. House.  A June 1987 C.O.P.I.N. House referral form 
showed that the veteran's VA psychiatrist and psychologist 
recommended he be admitted to C.O.P.I.N. House and his 
treatment goals were to experience less severe PTSD symptoms, 
less emotional distress, and improved interpersonal 
relationships.  He completed the program at C.O.P.I.N. House 
and continued to see his VA psychiatrist and psychologist.  
Thus, the Board finds that the GC Opinion 24-91 cited above 
does not apply to this case.  

Additionally, the Board notes that with regard to whether 
residence at C.O.P.I.N. house is hospital treatment as that 
term is used in 38 C.F.R. § 4.29, the Director of the Buffalo 
VAMC has stated that in the collective professional opinion 
of the psychiatry, psychological and social work services of 
the VAMC, C.O.P.I.N. House is not similar to inpatient 
treatment in either intensity of treatment or staffing.  When 
inpatient services are required, a veteran would be admitted 
to a VAMC.  The February 1983 advisory opinion by the 
Director of VA's Compensation and Pension Service indicates 
that the level of care at C.O.P.I.N. House does not equate to 
hospitalization or post hospital care and a prolonged period 
of convalescence under paragraph 29 of the rating schedule.  
Furthermore, under the terms of the contract by which 
C.O.P.I.N. House provides services for veterans, the nature 
of the services is defined as appropriate for patients who 
"do not require hospital level care."  Finally, this 
correspondence notes that C.O.P.I.N. House is a private half-
way house with which the VA contracts, and it is not a 
hospital.

Accordingly, the Board finds that there is no legal basis 
upon which to grant the veteran a temporary total rating for 
residence at C.O.P.I.N. House from June 29, 1987 to August 
27, 1987.  His claim must therefore be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

A temporary total hospital rating based on residence at 
C.O.P.I.N. House from June 29, 1987 to August 27, 1987 is 
denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

